Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered January 7, 1985, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the court properly permitted the People to call the defendant’s parole officer as a rebuttal witness after the defendant had denied on cross-examination that he had spoken to her about his involvement in the crime charged. The parole officer’s rebuttal testimony with regard to the defendant’s making of an inculpatory statement was properly admitted for the purposes of impeachment (see, People v Maerling, 64 NY2d 134, 140; People v Jones, 134 AD2d 915, lv denied 71 NY2d 1028; cf., People v Ames, 126 AD2d 731, lv denied 69 NY2d 1000). Finally, the court’s Sandoval ruling constituted a proper exercise of discretion. Brown, J. P., Fiber, Kooper and Balletta, JJ., concur.